Exhibit 99.2 Unaudited Pro Forma Condensed Consolidated Financial Data On June 6, 2017, Novanta Europe GmbH (the “Buyer”), a wholly-owned subsidiary of Novanta Inc. (the “Company” or “Novanta”), entered into an Agreement on the Sale and Transfer of All Shares in W.O.M. World of Medicine GmbH (the “Purchase Agreement”) with Aton GmbH (the “Seller”) for the purchase of 100% of the outstanding shares (the “Acquisition”) of W.O.M. World of Medicine GmbH (“WOM”), a division of the Seller. On July 3, 2017, the Acquisition was consummated pursuant to the terms of the Purchase Agreement. The aggregate purchase price of the Acquisition was approximately €117.3 million ($134.0 million) in cash, including estimated working capital adjustments. The unaudited pro forma condensed consolidated financial information contained herein is based on the historical financial statements of Novanta, and the historical financial statements of WOM, which are filed as Exhibit 99.1 to this Current Report on Form 8-K/A, and has been adjusted to give effect to Novanta’s acquisition of WOM, which was accounted for under the acquisition method of accounting in accordance with Accounting Standards Codification (“ASC”) 805, Business Combinations. The unaudited pro forma condensed consolidated balance sheet as of June 30, 2017 is presented as if the Acquisition had occurred on June 30, 2017 and is based on the unaudited condensed consolidated balance sheet of Novanta as of June 30, 2017 (as filed with the Securities and Exchange Commission (“SEC”) in its Quarterly Report on Form 10-Q for the quarter ended June 30, 2017) and the unaudited condensed consolidated balance sheet of WOM as of June 30, 2017, which has been derived from its underlying accounting records. The unaudited pro forma condensed consolidated statement of operations for the six months ended June 30, 2017 is presented as if the Acquisition had occurred on January 1, 2016 and is based upon the unaudited condensed consolidated statement of operations of Novanta for the six months ended June 30, 2017 (as filed with the SEC in its Quarterly Report on Form 10-Q for the quarter ended June 30, 2017) and the unaudited condensed consolidated statement of operations of WOM for the six months ended June 30, 2017, which has been derived from its underlying accounting records. The unaudited pro forma condensed consolidated statement of operations for the year ended December 31, 2016 is presented as if the Acquisition had occurred on January 1, 2016 and is based upon the audited consolidated statement of operations of Novanta for the year ended December 31, 2016 (as filed with the SEC in its Annual Report on Form 10-K for the year ended December 31, 2016) and the audited consolidated statement of operations of WOM for the year ended December 31, 2016 (included in Exhibit 99.1 to this Current Report on Form 8-K/A). The unaudited pro forma condensed consolidated statements of operations reflect only pro forma adjustments that are (i) directly attributable to the acquisition, (ii) factually supportable, and (iii) expected to have a continuing impact on the results of the combined company beyond twelve months and have not been adjusted to reflect any operating efficiencies that may be realized by Novanta as a result of the Acquisition. Novanta expects to incur certain charges and expenses related to integrating the operations of Novanta and WOM. Novanta is assessing the combined operating structure, business processes, and other assets of these businesses and is developing a combined strategic operating plan. The objective of this plan will be to enhance productivity and efficiency of the combined operations. The unaudited pro forma condensed consolidated statements of operations do not reflect such charges and expenses. The unaudited pro forma condensed consolidated financial information are for illustrative purposes only, are hypothetical in nature and do not purport to represent what our results of operations, balance sheet or other financial information would have been if the Acquisition had occurred as of the dates indicated. The unaudited pro forma adjustments are based upon available information and certain assumptions that we believe are reasonable, including an allocation of the purchase price based on an estimate of fair value and excluding certain non-recurring charges as disclosed.These estimates are preliminary and are based on information currently available and could change significantly. The unaudited pro forma condensed consolidated financial information and the accompanying notes should be read in conjunction with the historical consolidated financial statements, including the related notes, of Novanta included in its Annual Report on Form 10-K for the year ended December 31, 2016 and its Quarterly Report on Form 10-Q for the quarter ended June 30, 2017 and the audited consolidated financial statements of WOM included in Exhibit 99.1 to this Current Report on Form 8-K/A. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET AS OF JUNE 30, 2017 (in thousands of U.S. dollars) Novanta Inc. (a) WOM - IFRS WOM - IFRS to GAAP Adjustments Pro forma adjustments (Unaudited) Pro forma consolidated (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ $ - $ ) (b) $ (c) Accounts receivable Inventories (d) Prepaid income taxes and income taxes receivable 15 Prepaid expenses and other current assets Total current assets - Property, plant and equipment, net (e) Deferred tax assets Other assets 61 Intangible assets, net ) (l) (f) ) (g) Goodwill (h) Total assets $ $ $ ) $ $ LIABILITIES, NONCONTROLLING INTEREST AND STOCKHOLDERS’ EQUITY Current liabilities Current portion of long-term debt $ $ - $ - $ - $ Accounts payable Income taxes payable Accrued expenses and other current liabilities (i) Total current liabilities - Long-term debt (c) Deferred tax liabilities (j) Income taxes payable Other liabilities Total liabilities - Redeemable noncontrolling interest Total stockholders' equity ) (l) ) (k) ) (i) Total liabilities, noncontrolling interest and stockholders’ equity $ $ $ ) $ $ UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS
